 SHEETMETALWORKERS,LOCAL 553187Sheet Metal Workers International Association LocalNo. 553andRay Proof Corporation and Local2028,UnitedBrotherhood of Carpenters andJoiners of America.Case 18-CD-138July 13, 1972DECISION AND DETERMINATION OFDISPUTEConnecticut) and during the same time had sales topoints directly outside the State of Connecticut inexcess of $50,000. The value of the project at the siteof this jurisdictional dispute is valued in excess of$500,000.We find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.BY MEMBERSFANNING, KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Ray Proof Corporation (hereinreferred to as the Employer) alleging that SheetMetal Workers International Association Local No.553 (hereinafter referred to as the SheetMetalWorkers) has violated Section 8(b)(4)(D) of the Act.A duly scheduled hearing was held before HearingOfficer Richard R. Anderson on March 14, 15, 16,22, and 23, 1972.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.All parties, including Local 2028, United Brother-hood of Carpenters and Joiners of America (hereinreferred to as the Carpenters), the SheetMetalWorkers, and the Employer, appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence on the issue.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.Upon the entire record in this case the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated to the following facts: RayProof Corporation is a Delaware corporation en-gaged in the manufacturing and installation ofacoustical enclosures.Ray Proof has a contractthrough a subsidiary, Audio Suttle Corporation, aDelaware corporation, with Morrison-Knudsen andAssociates, for the installation of acoustical sound-proof panels and doors at the Grand Forks areaSafeguardMissile construction site near Nekoma,North Dakota. This contract is valued in excess of$50,000. During the past year Ray Proof Corporationpurchasedmore than $50,000 worth of materialswhich originated from points outside the State ofConnecticut (Ray Proof has a plant in Norwalk,II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that Sheet MetalWorkers International Association Local No. 553and Local 2028, United Brotherhood of Carpentersand Joiners of America, are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeMorrison-Knudsen is the general contractor at theGrand Forks area Safeguard Missile constructionsite near Nekoma, North Dakota. Audio Suttle has acontract with Morrison-Knudsen for the manufac-ture and installation of acoustical soundproof panelsand doors at the missile control center located at theMSR (Missile Site Radar) site near Nekoma, NorthDakota. Audio Suttle in turn has subcontracted theinstallation of the panels and doors to its parentcorporation, Ray Proof Corporation, the Employerherein.The Employer has an International agreement withthe Carpenters Union. When the Employer does afield installation its procedure is to send a Carpentersforeman to the site and to use local carpenters to dothe work. Installation of the panels at the MSR sitewas scheduled to begin July 7, 1971. Prior to thattime, the Employer had notified the local CarpenterUnion's business agent and requested a supply ofcarpenters to do the work. Upon its arrival on the siteon July 6, the Employer had a meeting withrepresentativesof the Carpenters and the SheetMetalWorkers.At that time the Sheet MetalWorkers claimed the work of installing these panelsclaiming that they were, in fact, plenums within theSheet Metal Workers' jurisdiction. Employees repre-sented by the Carpenters began installing the panelson July 7. Thereafter, the Sheet Metal Workers fileda petition with the National Joint Board seekingassignment of the work of installing the enclosures.Although offered an opportunity to do so, neither theCarpenters nor the Employer submitted anything tothe Joint Board. On August 19, 1971, the Joint Boardawarded the work of installing the enclosures toemployees represented by the Sheet Metal Workers.Shortly thereafter, the Employer left the jobsite198 NLRB No. 36 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDpending resolution of scheduling and jurisdictionaldifficulties. The Employer then sought to follow theprocedures as to jurisdictional disputes set forth intheProject StabilizationAgreement. The ProjectStabilization Agreement is an agreement between thegeneral contractor and some of the unions on thesite,including the Carpenters but not the SheetMetalWorkers. Subcontractors are bound by theProject Stabilization Agreement in their relationshipto the signatory unions because of their relationshipto the general contractor.' As of September 16, 1971,the dispute had reached the stage where it waspending before the general presidents of the Carpen-ters and Sheet Metal Workers.By letter of October 21, 1971, to Morrison-Knud-sen, the Employer stated that it had been informedby the Carpenters that (1) the Carpenters feels thereisno doubt about the fact that the installation ofthese audio panels is its members' work, (2) the SheetMetalWorkers is not a signatory to the ProjectAgreement, and (3) neither the Employer nor theCarpenters is represented on the Joint Board. TheEmployer further stated that there was no furtheraction that it could take to resolve the dispute priorto returning to the jobsite. At a November 18, 1971,meeting of the Standing Board of Adjustment, theEmployer announced that it was its decision tocontinue the work with the carpenters. Mr. B. Q.Barnes, business manager representing the SheetMetal Workers, declared that he would strike the jobif the Sheet Metal Workers did not get the work.Thereafter, on approximately November 24, 1971,Morrison-Knudsen made a further effort to have thegeneral presidents resolve the dispute. At a Decem-ber 16, 1971, meeting of the Standing Board ofAdjustment, the dispute was further discussed.Although the minutes of that meeting indicate thatBarnes stated he would "banner" the job if the SheetMetal Workers did not get the work, at the hearingBarnesdenied making such a threat. On that sameday, a meeting.of the Department of Defense LaborManagement Committee 2 was held. During thatmeeting the committee passed a resolution directingthe Employer and the unions to abide by the JointBoard decision. By letter dated December 20, 1971,toMorrison-Knudsen, the Sheet Metal Workersgeneral president, Edward J. Carlough, stated thatthe Sheet Metal Workers is not a signatory to theProject Agreement and therefore the Agreement didnot applyto it. On December23, 1971, the Employerfiled its charges against the Sheet Metal Workers.B.TheWork in DisputeThe work in dispute consists of the installation ofacoustical enclosures at the missile control centerlocated at the MSR(Missile Site Radar)site nearNekoma, North Dakota.3C.The Contentions of the PartiesThe Employer and the Carpenters contend thatthere is no voluntary method for the voluntaryadjustment of the dispute to which all of the partiesare bound. They further contend that the Employer'sassignment was proper in light of the factors usuallyconsidered by the Board in these matters.The Sheet Metal Workers contends that the Boardiswithout jurisdiction to determine the merits of thedispute under Section 10(k) of the Act since theparties have agreed upon methods for the voluntaryadjustment of the dispute. Alternatively, the SheetMetalWorkers contends that, should the Boarddecide it has jurisdiction to decide merits of thedispute, the work should be assigned to employeesrepresented by it on the basis of the factors usuallyconsidered by the Board in making awards.D.Applicability of the StatuteBefore the Board may .proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat the parties have not agreed upon methods forthe voluntary adjustment of the dispute.The parties herein have stipulated that Sheet MetalWorkers Local No. 553's business representative, B.Q.Barnes, at a Standing Board of Adjustmentmeeting on November 18, 1971, stated that he wouldstriketheprojectsiteifother thanmembersrepresented by Sheet Metal Workers Local No. 553performed the work. We find that reasonable causeexists ' to believe that the Sheet MetalWorkersviolated Section 8(b)(4)(D) of the Act by making thisthreat to strike.4Next we must determine whether the parties had an1Art. XVI, "Jurisdictional disputes,"reads as followsStep 1TheEmployer agrees to make assignments of work inaccordance with International Agreements and Agreements of RecordIf there is no such agreement applicable to the disputed work,Employer shall assign the work in accordance with established practicein the area according to his best judgmentStep 2If a dispute apses, itshall be referred to the Standing Board of Adjustment for settlementStep 3If the dispute continues,the Employer or the Unions involvedshould refer the dispute to the Missile Site Labor CommitteeStep 4.Ifthe dispute is not settled by the Committee,it shall then be referred totheGeneral Presidents of theaffectedInternationalUnions foradjustment There shallbe noworkstoppage while a jurisdictionaldispute is being adjustedThe Contractor's assignmentshallapplywhile thejunsdictional dispute is being adjusted2The partiesagree that this is the committee referred to as the"MissileSiteCommittee" in the Project Stabilization Agreement3The SheetMetalWorkers stipulated to this description subject to itscontentions as to the nature of these acoustical enclosures4 In view of thisfinding we find it unnecessary to determine whetherBarnes, onDecember16, 1971, threatened to "banner"the job. SHEETMETALWORKERS,LOCAL 553189agreed-upon method for the voluntary adjustment ofthe dispute.The Sheet Metal Workers contends thatthere are two such methods,theNational JointBoard and the Project Stabilization Agreement, andthat each method has resulted in an award in itsfavor.Turning first to the National Joint Board, theevidence shows that the Sheet Metal Workers andthe Carpenters are signatories to the National JointBoardAgreement,though the Carpenters is innoncompliance.Neither the Employer nor thegeneral contractor,Morrison-Knudsen,or the Em-ployer's subsidiary,Audio Suttle,isa party to theNational Joint Board Agreement.The Sheet MetalWorkers nevertheless contends that the Employerhas agreed to be bound by the National Joint Boardaward.Itbases this contention(1)on the AudioSuttle contract with Morrison-Knudsen and (2) onan alleged representation by Morrison-Knudsen thatitwould be bound by National Joint Board awards.The Audio Suttle contract with Morrison-Knudsenprovides that any requests for an extension of timebased on a work stoppage or strike must beaccompanied by a statement establishing the meas-ures taken by the contractor and all subcontractorsto prevent the work stoppage or strike or to alleviatethe situation after it occurred.It further provides thata delay caused by work stoppage or strike which isan unfair labor practice,and which the contractorcould not reasonably prevent,can be excused only tothe extent that it does not go beyond the point atwhich a reasonably diligent contractor could resumework by ending the stoppage through timely actionunder one or more of the following means asappropriate:(a) filing a charge with the Board; (b)recourse to the procedure of the Federal Mediationand Conciliation Service; (c) use of any NationalJoint Board for settlement of jurisdictional disputesor other private boards or organizations for, thesettlement of disputes;(d) use of the grievanceprocedureunder individual collective-bargainingagreements; and (e)recourse to Federal and statecourts to enforce the provision of collective-bargain-ing agreements,The Sheet Metal Workers contendsthat the reference to the use of Joint Boardprocedures in this clause binds the Employer toaccept Joint Board awards.Neither of the parties tothe contract,Morrison-Knudsen or Audio Suttle,read the contract as compelling Audio Suttle or itssubcontractor to abide by Joint Board decisions.. Theplain language of the contract would seem to supportthe latter interpretation as the Joint Board is listed asonly one of the several alternatives offered to theEmployer to avoid penalties for time loss due towork stoppage and the clause indicates that each oftheprocedures,including the Joint Board proce-dures,are to be used only as appropriate.As to the Sheet Metal Workers'alternative conten-tions with respect to the Joint Board,the evidence issomewhat conflicting.The Sheet Metal Workerscontends that Morrison-Knudsen orally agreed to bebound by the Joint Board awards.Itdoes notcontend that the Employer was a party to such anagreement but contends that it is bound by the oralrepresentation of the general contractor.The generalcontractor,on the other hand,states that the onlystatements it made were to the effect that it wouldvoluntarily abide by Joint Board awards if the unionsagreed between themselves to be bound by a JointBoard decision.There is no evidence to indicate thatthe subcontractors were aware of the oral representa-tions of the general contractor,whatever they mayhave been.Whatever representationsMorrison-Knudsen may have made,there is no evidence thattheoral representationswere binding or wereintended to be binding,on subcontractors.We findthat there is not sufficient evidence to establish thatthe Employer is bound by the National Joint Boardprocedures.Therefore,we find that the NationalJointBoard procedures are not an agreed-uponvoluntary method of settlement of the dispute in thiscase within the meaning of Section 10(k) of the Act.Next we must consider whether the procedures setforth in the Project Stabilization Agreement warrantourwithholding a determination.As previouslynoted, the Employer and the general contractorsought to resolve the work dispute through the use ofthis procedure reaching the point where the disputewas submitted to the general presidents of theCarpenters and the Sheet Metal Workers.When ananswer resolving the dispute was not forthcoming aresolutionwas passed during a meeting of theDepartment of Defense Labor Management Com-mittee on December 16, 1971, directing the Employerto comply with the National Joint Board awarddated August 20, 1971.Shortly thereafter,by letterdated December 20, 1971, the Sheet Metal Workersgeneral president stated his view that the Sheet MetalWorkers was not bound by the Project StabilizationAgreement.This view was apparently based onadvice received from Barnes,Local 533'sbusinessrepresentative at the site. The Sheet Metal Workersnow contends that its general president was in errorand that in fact the Sheet Metal Workers is a party totheProject StabilizationAgreement and that theDepartment of Defense Labor Management Com-mittee'sdetermination represents a final determina-tion of the jurisdictional dispute.In support of thisposition, the SheetMetalWorkers points to itsagreement with Singleton,a sheet metal subcontrac-tor at the site.That agreement provides that the 190DECISIONSOF NATIONALLABOR RELATIONS BOARDrelationship between Singleton and the Sheet MetalWorkers is to be governed by the Project Stabiliza-tion Agreement. The Sheet Metal Workers contendsthat the agreement with Singleton binds it to theProject Stabilization Agreement. In further supportof its position it points to the fact that it hasparticipated in both the Standing Committee onAdjustment and the Department of Defense LaborManagement Committee as evidence that it is a partyto the Project Stabilization Agreement.It is clear that the Sheet Metal Workers is boundby this Project Stabilization Agreement with respectto its relationship with Singleton. However, thiswould not seem sufficient to bind the Sheet MetalWorkers to the Project Stabilization Agreement withrespect to its relationship with the Employer. Thisapparently was also the Sheet Metal Workers' viewprior to the hearing in this case. Under thesecircumstances we find that the evidence does notestablish that the Sheet Metal Workers is bound bythe Project Stabilization Agreement with respect toitsrelationshipwith the Employer. Therefore, wefind the procedure in the Project StabilizationAgreement is not a method for the voluntarysettlement of this dispute within the meaning ofSection 10(k) of the Act.5E.Merits oftheDisputesSection 10(k) of the Actrequires the Board to makean affirmative award on disputed work after givingdue consideration to and balancing all relevantfactors.6The following factors are relevant in makinga determination of the dispute before us:1.The Employer's assignment and pastpracticesAs stated the Employer assigned the disputed workto employees represented by the Carpenters inaccordance with its longstanding past practice andits contract with the Carpenters. The Employer hasstated that it prefers' an assignment of the work to thecarpenters. This factor favors assignment of the workto employees represented by the Carpenters.2.Qualifications to perform the workThe evidence shows that employees represented bythe Carpenters and employees represented by theSheet Metal Workers possess the necessary qualifica-5 In view of this finding, we do not find it necessary to determinewhether,assuming all parties were bound, the procedures in the ProjectStabilizationAgreement constitute an agreed-uponmethod for theadjustment of the dispute within the meaning of Sec. 10(k)6 International Association of Machinists,Lodge No 1743, AFL-CIO (JA.Jones ConstructionCompany),135 NLRB 1402tions to perform the disputed work satisfactorily.Thisfactor favors neither party.3.Industry practiceThe Sheet Metal Workers bases its claim to thedisputed work primarily on its contention that thedisputed work, although labeled as the installation ofacoustical enclosures, in fact consists of installingair-handling units or plenums. It contends that thepractice in the industry is to assign the work ofinstallingsuch air-handling units to employeesrepresentedby the Sheet Metal Workers. TheEmployer and the Carpenters on the other handcontend that the disputed work is that of installingacoustical enclosures and that the practice in theindustry is to award such work to employeesrepresented by the Carpenters.Specifications for the job described the work as"acoustical enclosures for air-conditioning equip-ment in Missile Site Control Building." As noted inthe specifications, these enclosures are described onsome of the blueprints as "air handling unit enclo-sures."A close reading of the record makes it clearthat these "enclosures" are rooms of relatively largesizewhose function is to serve both as acousticalenclosures and as air-handling units. It is not clearfrom the record that one of these functions predomi-nates over the other. While the record indicates thatthe industry practice as to each function is ascontended by the parties, this, of course, is notparticularly helpful when the structure performs bothfunctions and neither function predominates over theother.? Under these circumstances we conclude thatthe industry practice favors neither party.4.ContractWhere the work is subject to competing jurisdic-tional claims because of its dualnature,one factortends to favor the union whose claim the employerhas agreed by contract to recognize. The Employerhas anInternational agreementwith the UnitedBrotherhood of Carpenters and Joiners in which itagrees to recognize the jurisdictional claims of theCarpenters. As the Employer has agreed to recognizethe jurisdictional claims of the Carpenters, and as theEmployer has no such agreement with the SheetMetalWorkers,we find this factor favors anassignment of the work to employees represented bythe Carpenters.7We note that the record indicates that at the nearby PAR (PerimeterAcquisition Radar) site,part of the overall site, employees represented bythe Sheet MetalWorkersare performing the job of installing rooms similarto those present here, the difference being that at the PAR site theacoustical function,though a factor,is relatively less important SHEET METALWORKERS,LOCAL 5531915.Efficiency and economy of operationsThe evidence indicates that employees representedby each union can perform the work equally well andwith equal safety. The record does show thatemployees represented by the Carpenters receive awage ratewhich is approximately $1.60 per hourlower than that received by employees representedby theSheetMetal Workers. This factor of economyof operations tends to favor an assignment of thework to the carpenters.6.Joint Board determinationSheetMetal Workers contends that the NationalJoint Board determination favors an award of thedisputedwork to it. The Sheet Metal Workerspresented evidence to the Joint Board showing thatthe practice in the industry was to assign thehandling and installing of air-handling enclosures toemployees represented by it. As previously indicated,the Carpenters, in noncompliance with the Board,did not participate in the National Joint Boardprocedure, nor did the Employer. The National JointBoard awarded the work to the Sheet Metal Workerson the basis of past practice. However, as notedbefore in our discussion of industry practice, theenclosures here are dual function enclosures. Theaward does not indicate that the dual function natureof the enclosures was considered when the JointBoard made the award. Although we have consid-ered National Joint Board awards a factor, we findthat the award is not determinative of area ornational practice as to a dual function structure ofthis type.CONCLUSIONUpon the record as a whole and after fullconsideration of all relevant factors involved, weconclude that the employees represented by theCarpenters are entitled to the work in dispute. Webase this conclusion upon the Employer's assignmentof the work to employees represented by theCarpenters, the fact that this assignment is consistentwith the Employer's past practice, its currentbargaining agreement with the Carpenters, and itspreference and the fact that such assignment willresult in greater economy of operations. Accordingly,we shall determine the dispute before us by awardingthework in dispute at the MSR site in Nekoma,NorthDakota, to employees represented by theCarpenters but not to that Union or its members. Inconsequencewe also find that the Sheet MetalWorkers is not entitled by means proscribed bySection 8(b)(4)(D) of the Act, to force or require theEmployer to assign the disputed work to employeesrepresented by it.The Employer requests that the Board's award beextended to cover work at other sites and points tothe fact that it is the successful bidder at the ABMfacility currently under construction in Great Falls,Montana. Although the Board need not restrict itsaward to a single job if there is evidence that similardisputeswould occur elsewhere in the future, weconclude that a broad award is not clearly justifiedby the evidence herein. Thus, the record is not clearwith respect to future operations of the Employer norisitclearwith respect to future activities of theparties involved. Therefore, we will limit our awardto the project presently under consideration.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute.1.Employees of Ray Proof Corporation, who arerepresented by Local 2028, United Brotherhood ofCarpenters and Joiners of America, are entitled toperform the work of installing acoustical enclosuresat the missile control center located on the MSR(MissileSiteRadar) site near Nekoma, NorthDakota.2.The Sheet Metal Workers International Associ-ationLocalNo. 553 is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require Ray Proof Corporation to assign the abovework to employees represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, the Sheet MetalWorkers International Association Local No. 553shall notify the Regional Director for Region 18, inwriting, whether or not it will refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to employees represented by the Sheet MetalWorkers, rather than to employees represented bythe Carpenters.